                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                          )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )          No. 4:18-CR-88 RLW
                                                   )
ANTHONEY TUCKER,                                   )
                                                   )
               Defendant.                          )

                                             ORDER

       In this closed criminal matter, Defendant Anthoney Tucker filed a Motion for Documents

(ECF No. 51) that seeks copies of (1) sentencing transcripts, (2) guilty plea agreement, and (3)

U.S. Marshal Housing Sheet.

       The Court will deny Defendant’s request as neither statutory authority nor the Court’s

practice requires the provision of free copies of transcripts or other court records to criminal

defendants for their prospective use in formulating § 2255 motions. The Eighth Circuit, citing

28 U.S.C. § 753(f), has held that “any request for a free transcript prior to the filing of a section

2255 complaint is premature.” United States v. Losing, 601 F. 2d 351, 352 (8th Cir. 1979); see

also Chapman v. United States, 55 F.3d 390, 390-91 (8th Cir. 1995). Section 753(f) requires

that transcripts be provided at government expense only upon certification by the Court that a

§ 2255 motion already on file is not frivolous and that a transcript is needed to decide the issues

presented.

       Defendant does not have a motion pending under § 2255 at this time, and therefore his

request for transcripts and copies is premature.
       To the extent Defendant seeks copies of documents from the U.S. Marshal’s Service, he

must direct his request to the Marshal’s Service, as the Court does not have access to or keep

such documents.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion for Documents is DENIED.

(ECF No. 51.)



                                               __________________________________
                                               RONNIE L. WHITE
                                               UNITED STATES DISTRICT JUDGE


Dated this 30th day of June, 2021.




                                              2
